Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments and remarks filed on 5/16/2022 which are entered herewith. 
Claims 1 and 16 are amended.  Claims 1-20 are pending in this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20150186994 to He teaches a method and associated terminal, server, and system for information registration, especially payment account registration processes involving payment transactions, are disclosed. By scanning tangible information carriers such as a driver license and credit cards, a client terminal such as a smart phone can generate an image that is sent to a registration server. The registration server can extract user identity information and payment account information from the image. After verifying that the user identity information is associated with a payment account, the registration server generates a registration code for the user and sends the registration code to the client terminal and a bank server. The bank server can then establish corresponding relationships between the registration code, a terminal identifier for the client terminal, and the payment account so that later payment requests from the client terminal can be processed more efficiently and securely. In addition, United States Patent Application No. 20160055473 to Lin teaches a transaction device, a transaction system using the same and a transaction method using the same are provided. The transaction device comprises a barcode scanner, an input unit and a verification unit. The barcode scanner is used for scanning a barcode image displayed in a mobile device. The input unit is used for receiving a verification code inputted by user after the barcode scanner scanned the barcode image. The verification unit is used for verifying whether the verification code inputted by the user is the same as an access code. If the verification code inputted by the user is the same as the access code, the verification unit outputs a verifying success signal. In addition, United States Patent Application No. US 20140215586 to Tilton teaches a method for generating a derived authentication credential includes determining whether a first authentication credential obtained from an individual is valid. The first authentication credential includes device data. Moreover, the method includes verifying the individual is a first authentication credential legitimate user after the first authentication credential is validated, and determining that a second authentication credential associated with the individual is valid after the individual is determined to be the legitimate user. Furthermore, the method includes capturing authentication data from the individual with a communications device, and after successfully authenticating the individual with an authentication computer system with the captured authentication data, combining the second authentication credential with the device data. In addition, the NPL Reference NFC Mobile Payment with Citizen Digital Certificate teaches a Citizen Digital Certificate (CDC), which is a PKI based citizen identification card issued to a user by the government, following a rigorous user registration process. We explore the combined use of NFC phones and the CDC card, by using the government card to endorse the security of credentials held within the NFC Security Element that is hosted within the phone’s Subscriber Identity Module (SIM). In this paper, we propose and describe a secure mobile payment system solution for use in a traditional in-store environment, which combines the CDC PKI, the NFC secure element within the SIM and a 3G mobile network. Moreover, the solution provides a convenient user experience, which leverages from the wide-scale 3G network and the short-range contactless communication of NFC, and could replace the use of payment or service specific smart cards (Abstract).
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, in response to determining that the first customer credential data matches the second customer credential data specified by the digital identification: obtaining, from the computing device of the customer, an international mobile subscriber identity (IMSI) number associated with a device identity module configured to the customer device; generating a first binary string of the first customer credential data; generating a second binary string of the obtained digital identification corresponding to the customer; generating a third binary string of an international mobile subscriber identity (IMSI) number associated with a device identity module of the computing device, wherein the device identity module is configured to permit the computing device to receive one or more telecommunications services through the IMSI number; and generating a customer identification sequence for the customer by concatenating the first binary string, the second binary string, and the third binary string.
Claims 2-8 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 9 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 10-15 are dependent on claim 9 and contain allowable subject matter for the same reasons stated above. In addition, claim 16 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 17-20 are dependent on claim 16 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685